206 F.2d 490
93 U.S.App.D.C. 63, 1 P.U.R.3d 372
WASHINGTON, MARLBORO & ANNAPOLIS MOTOR LINES, Inc.,v.PUBLIC UTILITIES COMMISSION OF DISTRICT OF COLUMBIA et al.
No. 11595.
United States Court of AppealsDistrict of Columbia Circuit.
Argued April 15, 1953.Decided July 23, 1953.

[93 U.S.App.D.C. 64] Mr. James P. Donovan, Washington, D.C., for appellant.
Mr. Lloyd B. Harrison, Counsel for Public Utilities Commission of District of Columbia, Washington, D.C., with whom Mr. Vernon E. West, General Counsel, Washington, D.C., was on the brief for appellee Public Utilities Commission of District of Columbia.
Mr. W. V. T. Justis, Washington, D.C., with whom Messrs. Edmund L. Jones, F. Gloyd Awalt, Raymond Sparks and F. Keith Kelly, Washington, D.C., were on the brief for appellee Capital Transit Co.
Before WILBUR K. MILLER, BAZELON and WASHINGTON, Circuit judges.
PER CURIAM.


1
This case relates to passenger bus service offered by competing companies in the Southeast area of Washington.  The appellant, Washington, Marlboro and Annapolis Motor Lines, Inc., a carrier, challenges certain decisions as to routes made by the Public Utilities Commission of the District of Columbia.  It appeals from a judgment by the United States District Court for the District of Columbia upholding the Commission after protracted proceedings, whose history is set forth in opinions of the District Court dated April 13, 1950, 114 F.Supp. 321, and July 17, 1952, 114 F.Supp. 328.  In the opinion of July 17, 1952, Judge McLaughlin carefully reviews the facts and the law.  Our own study of the record and the briefs has satisfied us of the correctness of the views there expressed.1


2
Affirmed.



1
 On this appeal, appellant contends for the first time that the notice of hearing on remand (see 1950, 114 F.Supp. 321) was defective, and that a vital finding then made was unsupported in the record.  We do not consider these points, since they were not raised below.  See United States v. Hoffman, 1948, 335 U.S. 77, 79, 68 S.Ct. 1413, 92 L.Ed. 1830